Opinion issued January 14, 2021




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-18-01011-CV
                            ———————————
                  EDUARDO NONOALSI BRAVO, Appellant
                                         V.
PARKHOLLOW PLACE PROPERTY OWNERS ASSOCIATION, Appellee


                     On Appeal from the 55th District Court
                             Harris County, Texas
                       Trial Court Case No. 2017-51356


                          MEMORANDUM OPINION

      Appellant, Eduardo Nonoalsi Bravo, proceeding pro se, filed a notice of

appeal of the trial court’s August 14, 2018 final judgment. On April 11, 2019, this

Court issued a memorandum opinion and judgment dismissing appellant’s appeal

for want of prosecution for failure to pay the fee for the clerk’s record. See TEX. R.
APP. P. 37.3(b), 42.3(b). On April 17, 2019, appellant filed a motion for rehearing,

attaching evidence showing that he paid the fee for the clerk’s record. The clerk’s

record was later filed with the Clerk of this Court. Accordingly, on May 14, 2019,

this Court withdrew its April 11, 2019 memorandum opinion and judgment, and

reinstated the appeal on its active docket.

      On July 11, 2019, appellant filed a thirty-two-page pro se “letter brief” with

this Court. On July 16, 2019, the Court notified appellant that his “letter brief” did

not comply with Texas Rule of Appellate Procedure 38.1, struck appellant’s “letter

brief,” and ordered appellant to file a compliant brief, within thirty days of the date

of the Court’s order, on or before August 15, 2019. See TEX. R. APP. P. 9.4(i)(2),

38.1; see also Tyurin v. Hirsch & Westheimer, P.C., No. 01-17-00014-CV, 2017 WL

4682191, at *1 (Tex. App.—Houston [1st Dist.] Oct. 19, 2017, no pet.) (mem. op.)

(noting Texas Rules of Appellate Procedure have specific requirements for briefing).

On August 14, 2019, appellant filed a motion to extend time to file his compliant

brief. See TEX. R. APP. P. 10.5(b). Appellant’s motion was granted, extending the

deadline to file his compliant brief to September 16, 2019. No brief was filed by the

extended deadline.

      On August 4, 2020, the Court notified appellant that his appeal was subject to

dismissal if he did not file his compliant brief or a motion to extend time to file a

brief within ten days of the Court’s notice. See TEX. R. APP. P. 38.8(a) (governing


                                              2
failure of appellant to file brief), 42.3(b) (allowing involuntary dismissal of appeal

for want of prosecution), 42.3(c) (allowing involuntary dismissal of case for failure

to comply with order of this Court). On September 2, 2020, appellant filed a second

motion to extend time to file his compliant brief. See TEX. R. APP. P. 10.5(b). The

Court granted appellant’s second motion, extending the deadline to file appellant’s

compliant brief to October 12, 2020.

      On October 14, 2020, approximately fourteen months after his compliant brief

was due, appellant filed a third motion to extend time to file his brief. See id. The

Court granted appellant’s third motion, extending the deadline to file his compliant

brief to November 30, 2020. In our order granting appellant’s third motion, the

Court notified appellant that “[n]o further extensions w[ould] be considered and the

failure to file a brief by the extended deadline w[ould] result in the dismissal of

[appellant’s] appeal for want of prosecution.”

      Appellant did not file a compliant brief by the extended deadline. Instead, on

December 3, 2020, appellant filed a fourth motion to extend time to file his brief.

See id. On December 15, 2020, the Court denied appellant’s fourth motion and

ordered appellant to file his compliant brief within fifteen days, by December 30,

2020. The Court further notified appellant that failure to file a compliant brief would

result in the dismissal of his appeal. Appellant has not adequately responded.




                                          3
      Although we construe appellate briefing rules liberally, a party proceeding pro

se must comply with all applicable procedural rules. See TEX. R. APP. P. 38.9; Green

v. Midland Mortg. Co., 342 S.W.3d 686, 692 n.7 (Tex. App.—Houston [14th Dist.]

2011, no pet.); see also Kanow v. Brownshadel, 691 S.W.2d 804, 806 (Tex. App.—

Houston [1st Dist.] 1985, no writ) (“[A] pro se litigant is held to the same standard

as a licensed attorney.”). And when an appellant fails to timely file a brief, we may

dismiss his appeal for want of prosecution. See TEX. R. APP. P. 38.3(a)(1); Tyurin,

2017 WL 4682191, at *2 (dismissing pro se appellant’s appeal for failure to file a

compliant brief).

      Accordingly, we dismiss this appeal for want of prosecution. See TEX. R. APP.

P. 42.3(b), (c); 43.2(f). All pending motions are dismissed as moot.

                                  PER CURIAM

Panel consists of Justices Goodman, Landau, and Guerra.




                                          4